Notice of Allowance
This Notice of Allowance is in response to Applicant’s Amendment on 02/24/2022.  Claims 1-4, 7-10, 31, 32, 44-47, 49-52, 54, and 55 are allowed. 


Examiner’s Statement of Reasons For Allowance
The examiner has been unable to find the following limitation: 

    PNG
    media_image1.png
    210
    780
    media_image1.png
    Greyscale

The examiner agrees with the following arguments made by Applicant: 

    PNG
    media_image2.png
    732
    810
    media_image2.png
    Greyscale

See Reamarks (2/24/2022) page 9 of 13.  The examiner has been unable to find this limitation in the prior art, much less than finding the limitation in the art and combining that art with the art already cited.  Accordingly, claims are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687